Citation Nr: 0000112	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  99-03 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to a compensable evaluation for right ear 
hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
March 1976.  This appeal arises from a November 1998 rating 
decision of the Winston-Salem, North Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for right ear hearing loss and evaluated 
the disability as noncompensable, effective February 1998.  
Additionally, service connection for left ear hearing loss 
was denied.  

In December 1998, the veteran revoked his appointment of 
North Carolina Division of Veterans Affairs as his accredited 
representative and appointed Disabled American Veterans (DAV) 
as his representative at that time.  

The veteran was scheduled for a videoconference hearing with 
a member of the Board of Veterans' Appeals (Board) in October 
1999.  The veteran canceled this hearing.

The Board finds that the evidence of record raises the issue 
of entitlement to service connection for tinnitus.  See VA 
Form 646, dated in July 1999.  This matter is referred to the 
RO for action deemed appropriate.


FINDINGS OF FACT

1.  The veteran's claim that he has left ear hearing loss due 
to service is not accompanied by any medical evidence to 
support that allegation.  

2.  The veteran's claim for service connection for left ear 
hearing loss is not plausible.  




CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
left ear hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for left ear hearing loss


The threshold question as to the issue of entitlement to 
service connection for left ear hearing loss is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation. In this regard, the veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993). 

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994) and Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  
Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  See Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995) and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  In determining whether a claim 
is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995); King v. Brown, 5 Vet.App. 19, 21 (1993).  
For the reasons discussed below, the Board finds that the 
veteran has not presented a well-grounded claim for 
entitlement to service connection for left ear hearing loss.  

Service medical records show that the veteran was treated for 
earaches and otitis media.  In May 1973, physical examination 
of the ears proved normal.  In February 1976, during a 
separation examination, he had decibel losses of 30 at 3,000 
and 4,000 hertz.  

After service, the first audiology examination of record was 
in 1990, many years after service.  Audiology examinations 
from 1990 to 1998 showed left ear decibel losses of 60 at 
3,000 and 4,000 hertz.  He underwent a service medical 
facility audiology examination in January 1998.  A history of 
22 years of civilian service with a base laundry and base 
maintenance as a machine operator and laborer exposed to 
power tools was noted.  Also noted was four years of active 
duty as a diesel mechanic.  He complained of tinnitus 
secondary to noise exposure to 18 wheel trucks, forklifts and 
table saws for seven years and working at the base 
maintenance and base laundry for a seven-year period.  He 
also indicated that he had noise exposure in service from 50-
caliber weapons.  The assessment was moderate high frequency 
hearing loss of the left ear at 3,000 to 6,000 hertz.  He had 
excellent speech discrimination in the left ear and screening 
tests were negative for retrocochlear pathology.  

An audiometric examination was conducted for VA in April 
1999.  A history was recorded of working with large equipment 
and around loud gunfire in the military.  Audiometric test 
results revealed moderate to severe bilateral hearing loss.

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

In this case, the veteran claims that he has left ear hearing 
loss as a result of service.  

As for left ear hearing loss as a result of service, the 
veteran must first show competent evidence of a current 
disability (a medical diagnosis).  Here, the evidence 
demonstrates that the veteran currently has a left ear 
hearing loss disability.  He has been diagnosed with moderate 
high sensorineural hearing loss in 1998 and moderate to 
severe hearing loss in 1999, both of which satisfy the 
criteria of 38 C.F.R. § 3.385.  Accordingly, he has satisfied 
the first element of a well-grounded claim. 

The second element necessary to establish a well-grounded 
claim requires evidence of incurrence or aggravation of a 
disease or injury in service, as shown through lay or medical 
evidence.  In the case of sensorineural hearing loss, if it 
is shown to a degree of at least 10 percent within one year 
of service discharge, it may be presumed to be of service 
onset.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In the present case, the veteran has presented no 
medical or lay evidence of a hearing loss in service, as 
defined by 38 C.F.R. § 3.385.  The first medical evidence 
indicative of hearing loss was in 1990, in an audiology 
examination performed in connection with the veteran's 
employment.  Therefore, the veteran has not satisfied the 
second element of a well-grounded claim.  

Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  Here, the only 
indication that the veteran has a left ear hearing loss 
caused as a result of service is the veteran's own assertion.  
The only person who has presented this opinion is the veteran 
himself.  Since the veteran is a layman, he has no competence 
to give medical opinions on diagnosis or etiology, and his 
statements do not serve to make the claim as to left ear 
hearing loss well grounded.  Grottveit v. Brown, 
5 Vet.App. 91 (1993); Espiritu v Derwinski, 2 Vet.App. 494 
(1992).  Based on the foregoing, a plausible claim for 
service connection for left ear hearing loss is not 
established.  


ORDER

Service connection for left ear hearing loss is denied.  


REMAND

Evaluation of right ear hearing loss

At the outset, it is important to note that the veteran's 
claim for a compensable evaluation for right ear hearing loss 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim that is plausible.  In this 
case, the veteran has asserted that his right ear hearing 
loss is more severe than currently evaluated; thus, his claim 
for an increase is well grounded.

In a November 1998 rating decision, service connection for 
right ear hearing loss was granted.  A noncompensable 
evaluation was awarded, effective February 17, 1998, the date 
of the claim.  The veteran disagreed with the noncompensable 
evaluation in a notice of disagreement (NOD) of 
December 1998.

The decision of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) in Fenderson v. West, 
12 Vet. App. 119 (1999) distinguished between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  The Court 
discussed that in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  The 
Court also reiterated that on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 
Vet.App. 35, 38 (1993).  The Court also made clear that its 
holding in Francisco v. Brown, 7 Vet.App. 55, 58 (1994), 
(which indicates that when an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  The current 
appeal regarding the evaluation of right ear hearing loss is 
from the initial rating that established service connection 
and assigned a noncompensable evaluation.  Staged rating have 
not been considered in this case.

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
It is observed, however, that during the pendency of this 
appeal, VA issued new regulations for evaluating impairment 
of auditory acuity.  These became effective June 10, 1999.  
62 Fed. Reg. 25,202-25,210 (May 11, 1999).  The Court has 
held that, where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
also Baker v. West, 11 Vet.App. 163, 168 (1998); Dudnick v. 
Brown, 10 Vet.App. 79 (1997) (per curiam order), holding 
that, although certain new rating criteria became effective 
after the appellant filed his appeal with the Court, VA and 
the Court are required to apply the amendments to the extent 
that they are more favorable to the claimant than the earlier 
provisions.

The regulatory amendments noted above were not in effect at 
the time the RO issued its decision assigning a 
noncompensable evaluation for the veteran's hearing loss or 
confirming this evaluation and, therefore, would not have 
been applied by the RO.  In view of that, the Board must 
consider whether or not the veteran would be prejudiced if 
the Board were to proceed with appellate consideration of the 
claim without first giving the RO the opportunity to consider 
the new regulations.  

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to May 1999, 
call for the consideration of the results of examinations 
using controlled speech discrimination tests (Maryland CNC) 
together with the results of pure tone audiometry tests.  38 
C.F.R. § 4.85.  These results are then charted on Table VI 
and Table VII, as set out in the Rating Schedule.  In order 
to establish entitlement to an increased evaluation for 
hearing loss, it must be shown that certain minimum levels of 
the combination of the percentage of speech discrimination 
loss and average pure tone decibel loss are met.  The Board 
has compared the previous versions of Table VI and Table VII, 
and the new versions of these tables, and finds that there 
has been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  

As to the provisions of section 4.86, in effect prior to May 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Currently, it addresses exceptional patterns of 
hearing loss.  The exceptional patterns addressed in that 
section are when the pure tone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  In the April 1999 hearing 
evaluation conducted for VA, the veteran's right ear pure 
tone threshold at 1000 hertz was 20 decibels and at 2000 
hertz was 70 decibels.  Thus, if the Board were able to apply 
the revised rating criteria to the April 1999 rating 
criteria, the veteran would clearly fall within an 
exceptional pattern of hearing impairment.  Therefore, the 
veteran would be prejudiced by the Board proceeding to the 
merits of the claim at the present time.  Adjudication of the 
veteran's claim for increase must include consideration of 
both the old and the new criteria and that criteria which is 
most favorable to the veteran's claim must be applied.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes, however, that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The Court, addressing a 
similar matter, stated that the effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, since the Secretary's legal obligation 
to apply the effective date of the revised regulations 
prevents the application, prior to that date, of the 
liberalizing law rule stated in Karnas.  That is, for any 
date prior to June 10, 1999, neither the RO nor the Board 
could apply the revised rating schedule to a claim.  Rhodan 
v. West, 12 Vet. App. 55 (1998).

Thus, this case is REMANDED to the RO for the following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for the 
service-connected right ear hearing loss 
since April 7, 1999, if any.  After 
securing the necessary release, the RO 
should obtain copies of all records from 
the identified treatment sources.

2.  Thereafter, the veteran should be 
afforded VA ear and audiometric 
examinations in order to determine the 
severity of his service-connected right 
ear hearing loss.  All indicated testing 
should be performed.  The claims folder 
must be made available to the examiners 
prior to the examinations so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiners should specifically state 
whether the claims folder was reviewed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 


foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

4.  Thereafter, the RO should again 
review the veteran's claim.  This should 
include consideration of both the old and 
new criteria for rating hearing loss in 
accordance with the decisions of the 
Court in the Karnas and Rhodan cases.  
The RO should also consider the 
appropriateness of staged ratings, in 
accordance with the decision of the Court 
in Fenderson.  If the benefit sought on 
appeal is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

